DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Response to Amendment
Applicant’s amendment, filed June 3, 2022, is acknowledged. Claims 1, 2, 13 and 20 are amended.
Claims 1-20 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hemavathy Perumal on June 14, 2022. Examiner recommended modifying language in claims 1, 13 and 20 to improve clarity over prior art. 
Claim 1 has been amended as follows:
Claim 1: A method comprising: a server device: 
running a monitoring agent on an electronic device connected to the server device; 
receiving, from the monitoring agent, a data message indicative of a level of hearing impairment of an individual user associated with the electronic device; 
classifying the individual user, based in part on the data message, group including permanent hearing impairment, temporary hearing impairment, and no hearing impairment; 
selecting a notification mechanism suitable for notifying the individual user based on the classification; and 
invoking the monitoring agent to notify the individual user of an event in accordance with the notification mechanism selected.
Claim 13 has been amended as follows:
Claim 13: A system comprising: 
at least one processor; and 
a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including: 
running a monitoring agent on an electronic device connected to the system; 
receiving, from the monitoring agent, a data message indicative of a level of hearing impairment of an individual user associated with the electronic device; 
classifying the individual user, based in part on the data message, group including permanent hearing impairment, temporary hearing impairment, and no hearing impairment; 
selecting a notification mechanism suitable for notifying the individual user based on the classification; and 
invoking the monitoring agent to notify the individual user of an event in accordance with the notification mechanism selected.
Claim 20 has been amended as follows:
Claim 20: A non-transitory computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
run a monitoring agent on an electronic device connected to the computer program product; 
receive, from the monitoring agent, a data message indicative of a level of hearing impairment of an individual user associated with the electronic device; 
classify the individual user, based in part on the data message, group including permanent hearing impairment, temporary hearing impairment, and no hearing impairment; 
select a notification mechanism suitable for notifying the individual user based on the classification; and 
invoke the monitoring agent to notify the individual user of an event in accordance with the notification mechanism selected.
Response to Arguments
Applicant’s arguments, see pages 8-16, filed June 3, 2022, with respect to 102 and 103 have been fully considered and are persuasive, in light of Applicant’s amendments. The 102 rejections of claims 1-3, 13-15 and 20 and the 103 rejections of claims 4-12,and 16-19 have been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 13 and 20, in light of the Applicant’s Amendments, filed June 3, 2022 with respect to prior are allowable. The prior art, either singly or in combination, does not teach or reasonably suggest a method, system or non-transitory computer program product that comprises a monitoring agent the sends a data message classifying an individual user’s hearing impairment from a group of classifications that include permanent hearing impairment, temporary hearing impairment, and no hearing impairment. The inclusion of all three classifications together is what sets the application apart from prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791